DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a relief device” in claims 2-5, 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see specifically Paragraphs 0023 of the Specification). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2015/0027412) in view of Hill (US 2017/0298839).
Regarding independent claim 1, Henson discloses a method for fault detection of a fuel control unit 2 of an engine, comprising: 
detecting, at an engine controller 81 (EEC) associated with the engine, exceedance of at least one engine parameter (thrust, fuel pressure, engine speed, detected by sensors/detectors 80, Para. 0059) beyond a safety threshold (an “overthrust event”) associated with excessive fuel flow to the engine (Para. 0042, “the event of an overthrust condition in which fuel is delivered to the burner manifold at a rate higher than is desired”; Para. 0060-62, the engine control can detect the exceedance of the at least one engine parameter by sensing actual fuel flow is deviating from the commanded fuel flow by measuring high pressure fuel line pressure, or by “detection that the fuel pressure measurement has exceeded a threshold relative to the expected fuel pressure”, or “an estimated rate of change of fuel flow fuel based on the rate of change of the sensed pressure with a rate of change of the indicated flow measurement”); 
commanding, via the engine controller, the fuel control unit to implement a reduction in the fuel flow to the engine (Para. 0040, the spill valve 16 is controlled by pressure drop control valve 18 to reduce the fuel flow through supply line 12; note, the claim does not require that this step be performed in response to the exceedance of the at least one engine parameter or the excessive fuel flow);
in response to determining the fault of the fuel control unit, triggering, by the engine controller, at least one countermeasure to the fault of the fuel control unit (Para. 0048, “If it is determined that fuel is being delivered to the associated engine at too great a rate with the result that an overthrust condition has arisen (e.g. because of a failure such as a sticking metering valve 10), then the control servo valve 38 may be used to reduce the rate of fuel supply independently of the operation of the metering valve 10”).
Henson fails to disclose the steps of following the commanding of the fuel control unit to implement the reduction in the fuel flow to the engine, detecting, at the engine controller, subsequent exceedance of the at least one engine parameter beyond the safety threshold; determining, at the engine controller based on the subsequent exceedance, a fault of the fuel control unit.
Hill teaches a method of detecting a fault in a fuel control unit 30 (fuel “staging system”), including: detecting at an engine controller an exceedance of at least one engine parameter (an acceleration of an engine rotor) above a threshold (Para. 0082); commanding, via the engine controller, the fuel control unit to implement a reduction in the fuel flow to the engine (Para. 0084, a “control law action” performed to attempt to reduce fuel flow); following the commanding of the fuel control unit to implement the reduction in the fuel flow to the engine, detecting, at the engine controller, subsequent exceedance of the at least one engine parameter beyond the safety threshold (Para. 0084, detecting that the “engine continues to accelerate after fuel flow is reduced by control law action”); and determining, at the engine controller based on the subsequent exceedance, a fault of the fuel scheduling valve (Para. 0085, a failure of the fuel scheduling valve is indicated). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated steps of following a commanding of the fuel control unit to implement the reduction in the fuel flow to the engine, detecting subsequent exceedance of the at least one engine parameter beyond the safety threshold, and determining based on the subsequent exceedance a fault of the fuel control unit, as taught by Hill, into the method of Henson, in order to provide a step of attempting to resolve the engine overthrust event first by utilizing the conventional control law action, before determination that the fuel control unit has suffered a failure due to subsequent detection of the engine overthrust/acceleration after a fuel flow reduction command.  It would have been an obvious course of action for one skilled in the art to respond to an abnormal engine condition by first utilizing the conventional control means before determining that a failure in the control means has occurred, as taught by Hill (Hill Para. 0082-85).
Regarding claim 2, Henson in view of Hill teaches the method of claim 1, and Henson further teaches wherein the triggering of the at least one countermeasure comprises commanding activation of a relief device 16 (a “spill valve 16”) of the fuel control unit 2 to divert at least part of the fuel flow away from the engine (Para. 0038-40, 0048-49, when an overthrust condition has occurred due to failure of the metering valve 10, the servo valve 38 operates to open the spill valve 16, for “increasing the rate at which fuel is able to escape from the supply line 12 to the low pressure side of the pump, and hence reducing the rate at which fuel flows from the supply line 12 to the delivery line 14 through the metering valve 10. The rate at which fuel is supplied to the associated engine is thus also reduced. The overthrust condition can thus be appropriately managed”); 
Regarding claim 3, Henson in view of Hill teaches the method of claim 2, and Henson further teaches wherein the commanding of the activation of the relief device 16 comprises controlling a state of the relief device to regulate operation of the engine (Para. 0048-49, control of the servo valve 38 alters the position of the spool 40 within the servo valve, which results in a change of the state of the spill valve 16, i.e. the position of the spill valve); 
Regarding claim 4, Henson in view of Hill teaches the method of claim 2, and Henson further teaches wherein the commanding of the activation of the relief device 16 comprises commanding a control element 38 (“servo valve”, Para. 0042-43, 0048-50) associated with a fuel relief valve 16 (the spill valve) of the fuel control unit to activate the fuel relief valve (Para. 0047-49), wherein the fuel relief valve and the control element are independent of a main fuel valve 10 (a fuel metering valve; note, the claim does not define what it means as a “main fuel valve”, hence any valve in the fuel control unit 2 that performs a key function could be construed as a “main fuel valve”) of the fuel control unit (Para. 0048, “then the control servo valve 38 may be used to reduce the rate of fuel supply independently of the operation of the metering valve 10”).
Regarding claim 5, Henson in view of Hill teaches the method of claim 2, and Henson further teaches wherein the commanding of the activation of the relief device 16 comprises commanding a common control element 38 (a servo valve 38) associated with the relief device 16 (the servo valve 38 controls the relief device/spill valve 16) and with a main fuel valve 24 (a “pressure raising and shut-off valve” that maintains fuel pressure in the delivery line14 to the engine at above a predetermined minimum pressure, which is at least partially controlled with pressurized fuel supplied from port 70 of the servo valve 38; Para. 0041, 0047, 0050; note, the claim does not define what it means as a “main fuel valve”, hence any valve in the fuel control unit 2 that performs a key function could be construed as a “main fuel valve”) of the fuel control unit to activate the relief device 16 (the servo valve 38 is “associated” with the spill valve 16 and PRSOV valve 24 as shown in Henson Fig. 2 & 2).
Regarding claim 9, Henson in view of Hill teaches the method of claim 1, and Henson further teaches wherein the detecting of the exceedance of the at least one engine parameter beyond the predetermined associated threshold comprises detecting at least one of an internal temperature of the engine exceeding a predetermined temperature threshold, a rotational speed of at least one component of the engine exceeding a predetermined rotational speed threshold (Para. 0016, “The engine controller may further receive an indicator of engine power output as a measure of engine overthrust, and use the indicator of engine power output in the implementation of the engine control recovery procedure. For example, when the engine is a gas turbine engine, the indicator of engine power output can be a shaft rotational speed of the engine”; Henson Fig. 7, engine speed/thrust is monitored for an overspeed/overthrust event; Para. 0054, “control logic uses engine shaft speed as an indicator of engine power output”), and an output torque of the engine exceeding a predetermined torque threshold.
Regarding claim 10, Henson in view of Hill teaches the method of claim 1, wherein the detecting of the exceedance of the at least one engine parameter beyond the predetermined associated threshold comprises detecting that a rate of change of the at least one engine parameter exceeds a predetermined associated rate of change threshold (Para. 0062, “For failure mechanisms where metered flow indication is the cause of upward runaway, the controller 81 can additionally compare a fuel flow estimate based on the sensed pressure with an indicated flow measurement, or can compare an estimated rate of change of fuel flow fuel based on the rate of change of the sensed pressure with a rate of change of the indicated flow measurement… A more complex detection method can be achieved by modeling engine thrust from a fuel flow estimate based on the sensed pressure and comparing this, or its rate of change, with the engine thrust command”).
Regarding independent claim 11, Henson discloses a system for fault detection of a fuel control unit 2 of an engine 110, comprising: 
a processing unit and a non-transitory computer-readable medium (implicit in an engine controller 81 that may be part of an engine electronic controller used to control the engine; Para. 0010, 0059, 0065, Fig. 4) having stored thereon program instructions executable by the processing unit for causing the system to perform: 
detecting, at an engine controller 81 (EEC) associated with the engine, exceedance of at least one engine parameter (thrust, fuel pressure, engine speed, detected by sensors/detectors 80, Para. 0059) beyond a predetermined associated threshold (an “overthrust event”, Para. 0042, “the event of an overthrust condition in which fuel is delivered to the burner manifold at a rate higher than is desired”; Para. 0060-62, the engine control can detect the exceedance of the at least one engine parameter by sensing actual fuel flow is deviating from the commanded fuel flow by measuring high pressure fuel line pressure, or by “detection that the fuel pressure measurement has exceeded a threshold relative to the expected fuel pressure”, or “an estimated rate of change of fuel flow fuel based on the rate of change of the sensed pressure with a rate of change of the indicated flow measurement”); 
commanding, via the engine controller, the fuel control unit to implement a reduction in the fuel flow to the engine (Para. 0040, the spill valve 16 is controlled by pressure drop control valve 18 to reduce the fuel flow through supply line 12; note, the claim does not require that this step be performed in response to the exceedance of the at least one engine parameter or the excessive fuel flow);
in response to determining the fault of the fuel control unit, issuing, by the engine controller, a signal to trigger at least one countermeasure to the fault of the fuel control unit (Para. 0048, “ If it is determined that fuel is being delivered to the associated engine at too great a rate with the result that an overthrust condition has arisen (e.g. because of a failure such as a sticking metering valve 10), then the control servo valve 38 may be used to reduce the rate of fuel supply independently of the operation of the metering valve 10”).
Henson fails to disclose the steps of following the commanding of the fuel control unit to implement the reduction in the fuel flow to the engine, detecting, at the engine controller, subsequent exceedance of the at least one engine parameter beyond the predetermined associated threshold; determining, at the engine controller based on the subsequent exceedance, a fault of the fuel control unit. 
Hill teaches a system with an engine electronic controller (Para. 0043) of detecting a fault in a fuel control unit 30 (fuel “staging system”), including: detecting at an engine controller an exceedance of at least one engine parameter (an acceleration of an engine rotor) above a threshold (Para. 0082); commanding, via the engine controller, the fuel control unit to implement a reduction in the fuel flow to the engine (Para. 0084, a “control law action” performed to attempt to reduce fuel flow); following the commanding of the fuel control unit to implement the reduction in the fuel flow to the engine, detecting, at the engine controller, subsequent exceedance of the at least one engine parameter beyond the safety threshold (Para. 0084, detecting that the “engine continues to accelerate after fuel flow is reduced by control law action”); and determining, at the engine controller based on the subsequent exceedance, a fault of the fuel scheduling valve (Para. 0085, a failure of the fuel scheduling valve is indicated). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated steps of following a commanding of the fuel control unit to implement the reduction in the fuel flow to the engine, detecting subsequent exceedance of the at least one engine parameter beyond the safety threshold, and determining based on the subsequent exceedance a fault of the fuel control unit, as taught by Hill, into the instructions of Henson, in order to provide a step of attempting to resolve the engine overthrust event first by utilizing the conventional control law action, before determination that the fuel control unit has suffered a failure due to subsequent detection of the engine overthrust/acceleration after a fuel flow reduction command.  It would have been an obvious course of action for one skilled in the art to respond to an abnormal engine condition by first utilizing the conventional control means before determining that a failure in the control means has occurred, as taught by Hill (Hill Para. 0082-85).
Regarding claim 12, Henson in view of Hill teaches the system of claim 11, and Henson further teaches wherein the triggering of the at least one countermeasure comprises commanding activation of a relief device 16 (a “spill valve 16”) of the fuel control unit 2 to divert at least part of the fuel flow away from the engine (Para. 0038-40, 0048-49, when an overthrust condition has occurred due to failure of the metering valve 10, the servo valve 38 operates to open the spill valve 16, for “increasing the rate at which fuel is able to escape from the supply line 12 to the low pressure side of the pump, and hence reducing the rate at which fuel flows from the supply line 12 to the delivery line 14 through the metering valve 10. The rate at which fuel is supplied to the associated engine is thus also reduced. The overthrust condition can thus be appropriately managed”); 
Regarding claim 13, Henson in view of Hill teaches the system of claim 12, and Henson further teaches wherein the commanding of the activation of the relief device 16 comprises controlling a state of the relief device to regulate operation of the engine (Para. 0048-49, control of the servo valve 38 alters the position of the spool 40 within the servo valve, which results in a change of the state of the spill valve 16, i.e. the position of the spill valve); 
Regarding claim 14, Henson in view of Hill teaches the system of claim 12, and Henson further teaches wherein the commanding of the activation of the relief device 16 comprises commanding a control element 38 (“servo valve”, Para. 0042-43, 0048-50) associated with a fuel relief valve 16 (the spill valve) of the fuel control unit to activate the fuel relief valve (Para. 0047-49), wherein the fuel relief valve and the control element are independent of a main fuel valve 10 (a fuel metering valve; note, the claim does not define what it means as a “main fuel valve”, hence any valve in the fuel control unit 2 that performs a key function could be construed as a “main fuel valve”) of the fuel control unit (Para. 0048, “then the control servo valve 38 may be used to reduce the rate of fuel supply independently of the operation of the metering valve 10”).
Regarding claim 15, Henson in view of Hill teaches the system of claim 12, and Henson further teaches wherein the commanding of the activation of the relief device 16 comprises commanding a common control element 38 (a servo valve 38) associated with the relief device 16 (the servo valve 38 controls the relief device/spill valve 16) and with a main fuel valve 24 (a “pressure raising and shut-off valve” that maintains fuel pressure in the delivery line14 to the engine at above a predetermined minimum pressure, which is at least partially controlled with pressurized fuel supplied from port 70 of the servo valve 38; Para. 0041, 0047, 0050; note, the claim does not define what it means as a “main fuel valve”, hence any valve in the fuel control unit 2 that performs a key function could be construed as a “main fuel valve”) of the fuel control unit to activate the relief device 16 (the servo valve 38 is “associated” with the spill valve 16 and PRSOV valve 24 as shown in Henson Fig. 2 & 2).
Regarding claim 19, Henson in view of Hill teaches the system of claim 11, and Henson further teaches wherein the detecting of the exceedance of the at least one engine parameter beyond the predetermined associated threshold comprises detecting at least one of an internal temperature of the engine exceeding a predetermined temperature threshold, a rotational speed of at least one component of the engine exceeding a predetermined rotational speed threshold (Para. 0016, “The engine controller may further receive an indicator of engine power output as a measure of engine overthrust, and use the indicator of engine power output in the implementation of the engine control recovery procedure. For example, when the engine is a gas turbine engine, the indicator of engine power output can be a shaft rotational speed of the engine”; Henson Fig. 7, engine speed/thrust is monitored for an overspeed/overthrust event; Para. 0054, “control logic uses engine shaft speed as an indicator of engine power output”), and an output torque of the engine exceeding a predetermined torque threshold.
Regarding claim 20, Henson in view of Hill teaches the system of claim 11, wherein the detecting of the exceedance of the at least one engine parameter beyond the predetermined associated threshold comprises detecting that a rate of change of the at least one engine parameter exceeds a predetermined associated rate of change threshold (Para. 0062, “For failure mechanisms where metered flow indication is the cause of upward runaway, the controller 81 can additionally compare a fuel flow estimate based on the sensed pressure with an indicated flow measurement, or can compare an estimated rate of change of fuel flow fuel based on the rate of change of the sensed pressure with a rate of change of the indicated flow measurement… A more complex detection method can be achieved by modeling engine thrust from a fuel flow estimate based on the sensed pressure and comparing this, or its rate of change, with the engine thrust command”).


Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henson in view of Hill, further in view of Schaeffer (US 2014/0129111).
Regarding claims 6 & 16, Henson in view of Hill teaches the method & system of claims 1 & 11 respectively, but fails to teach wherein the triggering of the at least one countermeasure comprises providing an indication of the fault of the fuel control unit to a display unit associated with the engine.
Schaeffer teaches a method of detecting and controlling an engine during an overthrust/overspeed condition resulting from a fuel control unit failure (Para. 0027), including using a computer system 601 to perform the method, said computer system including an input/output interface 603 that includes a display unit (“cockpit display”) configured to allow one or more users to receive information output from the system 601 (Para. 0030-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was field to have incorporated a display unit as taught by Schaeffer into the method and system of Henson in view of Hill, in order to provide the flight crew with an interface to receive information output from the computer system (Schaeffer Para. 0030-31), such as the determination of a fuel control unit failure (clearly, a fault in a key component of the engine would necessarily need to be communicated to the flight crew).  

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henson in view of Hill, further in view of MacDonald (US 2016/0194977).
Regarding claims 7 & 17, Henson in view of Hill teaches the method & system of claims 1 & 11, but fails to teach wherein the detecting of the subsequent exceedance of the at least one engine parameter beyond the safety threshold is performed a predetermined time delay after the commanding of the fuel control unit to implement the reduction in the fuel flow to the engine, the predetermined time delay based on the at least one engine parameter.
MacDonald teaches a method and system of detecting an engine fault (a turbine overspeed caused by a shaft break), including an initial detection period of a turbine shaft event, followed by a delay of predetermined duration (“inhibition procedure”) following the period, then subsequently determining the state of the turbine shaft, comparing with a threshold value, and signaling the shaft break (Para. 0019-0024, 0063), the delay of predetermined duration preventing “spurious detection” of the engine fault (Para. 0068-70).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a predetermined time delay following initial detection of the engine fault, as taught by MacDonald, into the method and system of Henson in view of Hill, in order to prevent spurious, or “false positive”, detection of fuel control unit failure (MacDonald Para. 0019-0024, 0063).  Such a predetermined time delay would permit the engine time to adjust to the attempted control law action made in response to the initial detection of the exceedance of the at least one parameter.  

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henson in view of Hill, further in view of Coleman (US 2003/0056494).
Regarding claims 8 & 18, Henson in view of Hill teaches the method & system of claims 1 & 11, but fails to teach wherein the detecting of the exceedance of the at least one engine parameter beyond the predetermined associated threshold, the commanding of the fuel control unit to implement the reduction in the fuel flow to the engine, and the detecting of the subsequent exceedance of the at least one engine parameter beyond the predetermined associated threshold are performed in sequence once for a first channel of the engine controller, and are subsequently performed in sequence for at least one additional channel of the engine controller, and wherein the determining of the fault of the fuel control unit is based on the detecting of the subsequent exceedance on the first channel of the engine controller and on the at least one additional channel of the engine controller.
Coleman teaches and electronic engine controller and method for preventing thrust control malfunction or overspeed, wherein the controller possesses two channels, each monitoring operation of the other and independently processing engine data, wherein both channels must be in agreement before being allowed to alter engine speed or fueling (Para. 0012, 0024, 0030-33, “In the event of a thrust control malfunction occurring while the aircraft is on the ground, if both controllers 40 and 42 concur that an over thrust has occurred under these conditions then they also act to shut the engine down. In the event that a thrust control malfunction is detected during an aircraft approach to the runway during the landing procedure then engine shut down is not appropriate but reduction of engine power is and consequently the independent protection valve 106 is operated to modify the fuel flow to the engine”, Claim 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the multiple channel control of Coleman into the method and system of Henson in view of Hill, in order to provide the engine electronic controller with multiple channels responsible for engine overspeed protection, each independently receiving and processing data, and each channel coming into agreement before appropriate countermeasures are permitted to occur (Coleman Para. 0012, 0030-33).  When applied to the method and system of Henson in view of Hill, in order for the multiple channels to concur that an engine overspeed/thrust control malfunction has occurred, the channels would naturally have to independently perform the steps of detecting the exceedance, commanding the fuel reduction, and detecting the subsequent exceedance as discussed in claims 1 & 11 above, in order to arrive at a similar conclusion of a fuel control unit failure and “overthrust event”, as implied by Coleman’s teachings.  Providing redundant channels in an electronic engine controller is also known in the art for improving reliability of the controller through redundancy, in the event one of the channels fails (Coleman Para. 0002).  Use of multiple channel controllers to confirm a fault in an engine system is also well-known in the art (see for example Thompson US 2001/0000090; 

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741